
	
		III
		110th CONGRESS
		1st Session
		S. RES. 317
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the minority party’s
		  membership on the Committee on Veterans’ Affairs for the remainder of the 110th
		  Congress or until their successors are chosen.
	
	
		That the following shall constitute the
			 minority party’s appointments to the Committee on Veterans’ Affairs for the
			 remainder of the 110th Congress or until their successors are chosen: Mr. Burr,
			 Mr. Specter, Mr. Craig, Mr. Isakson, Mr. Graham, Mrs. Hutchison, and Mr.
			 Ensign.
		
